Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eugene Rosenthal on 05/18/2022.
The application has been amended as follows: Previous versions of Claims 1, 3, 14, 18 and 29 have been replaced with the following:
1. A system for securing an infrared camera lens in optical alignment with an infrared camera sensor, comprising:
a computer-controlled robotic arm configured to adjust a relative position of the infrared camera sensor and the infrared camera lens so as to bring the infrared lens into an ideal lens position with respect to the infrared camera sensor, wherein the adjusting of the relative position is not restricted to be within a two-dimensional plane; and
at least one computer-controlled welder, the at least one computer-controlled welder being configured to perform welding together of at least two parts of the infrared camera after the infrared camera lens is positioned by the robotic arm in the ideal lens position with respect to the infrared camera sensor such that the infrared camera lens is permanently maintained in the ideal lens position.
 
3. (Currently Amended) The system of claim 1, wherein the adjusting is performed by moving the infrared camera sensor with respect to the infrared camera lens, the infrared camera lens being contained within a lens body

14. A method for securing an infrared camera lens in optical alignment
with an infrared camera sensor, comprising:

adjusting a relative position of the infrared camera sensor and the infrared camera
lens such that the infrared camera lens is in an ideal lens position with respect to the
infrared camera sensor, wherein the adjusting of the relative position is not restricted to be within a two-dimensional plane; and

performing welding, by at least one computer-controlled welder, such that the
infrared camera lens is permanently maintained in the ideal lens position with respect to
the infrared camera sensor.

18. (Currently Amended) The method of claim 14, wherein the adjusting is
performed by moving the infrared camera sensor with respect to the infrared camera lens,
the infrared camera lens being contained within a lens body, 


29. (Original) A method for securing a camera lens in optical alignment with a
camera sensor, comprising:

adjusting a relative position of the camera sensor and the camera lens such that
the camera lens is in an ideal lens position with respect to the camera sensor, wherein the adjusting of the relative position is not restricted to be within a two-dimensional plane; and

performing welding, by at least one computer-controlled welder, such that the
camera lens is permanently maintained in the ideal lens position with respect to the
camera sensor.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons of allowance are based on the remarks presented in the Response by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/            Primary Examiner, Art Unit 2696